UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:5/31 Date of reporting period: 8/31/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofAugust 31, 2011(Unaudited) DWS Climate Change Fund (Effective October 1, 2011 the Fund was renamed DWS Clean Technology Fund) Shares Value ($) Common Stocks 93.7% Australia 2.4% Incitec Pivot Ltd.(Cost $494,244) Austria 3.0% Verbund AG(Cost $767,347) Brazil 1.0% Sao Martinho SA(Cost $155,266) Canada 7.5% Agrium, Inc. Potash Corp. of Saskatchewan, Inc. Viterra, Inc. (Cost $1,609,939) China 0.5% JinkoSolar Holding Co., Ltd. (ADR)* (a) (Cost $149,273) France 3.1% Saft Groupe SA Suez Environnement Co. (Cost $901,718) Germany 5.8% Elster Group SE (ADR)* (a) Siemens AG (Registered) SMA Solar Technology AG (a) Wacker Chemie AG (Cost $1,493,055) Hong Kong 2.7% China Everbright International Ltd. GCL-Poly Energy Holdings Ltd. Tianneng Power International Ltd. (Cost $707,706) India 0.9% Oil & Natural Gas Corp., Ltd.(Cost $261,069) Japan 5.8% FANUC Corp. JGC Corp. Toyota Motor Corp. (Cost $1,543,503) Netherlands 3.4% CNH Global NV* (b) Koninklijke Boskalis Westminster NV Wavin NV* (Cost $822,727) Norway 1.7% Yara International ASA(Cost $383,320) Spain 4.5% Abengoa SA (a) EDP Renovaveis SA* Gamesa Corp. Tecnologica SA (Cost $1,360,693) Switzerland 2.4% ABB Ltd. (Registered)* Bucher Industries AG (Registered) (Cost $539,644) United Kingdom 4.7% BG Group PLC National Grid PLC SIG PLC* (Cost $1,171,485) United States 44.3% AGCO Corp.* Archer-Daniels-Midland Co. Badger Meter, Inc. (a) Bunge Ltd. (a) (c) Calgon Carbon Corp.* (a) Capstone Turbine Corp.* (a) Deltic Timber Corp. (a) Energy Recovery, Inc.* (a) EnerSys* Flow International Corp.* FMC Corp. Franklin Electric Co., Inc. (a) General Electric Co. Hain Celestial Group, Inc.* (a) Headwaters, Inc.* (a) Intrepid Potash, Inc.* (a) ITC Holdings Corp. Johnson Controls, Inc. (a) Layne Christensen Co.* (a) Lindsay Corp. (a) MasTec, Inc.* Maxwell Technologies, Inc.* (a) MYR Group, Inc.* (a) Nalco Holding Co. Pall Corp. Pentair, Inc. (a) Plum Creek Timber Co., Inc. (REIT) (a) Power Integrations, Inc. (a) Quanta Services, Inc.* (a) Rockwood Holdings, Inc.* The Mosaic Co. Titan International, Inc. (a) Veeco Instruments, Inc.* Weyerhaeuser Co. (REIT) (Cost $10,801,011) Total Common Stocks (Cost $23,162,000) Participatory Note 1.8% India Mahindra & Mahindra Ltd. (issuer Merrill Lynch International & Co.), Expiration Date 12/10/2015*(Cost $460,783) Exchange-Traded Fund 1.0% iShares FTSE A50 China Index ETF(Cost $264,086) Securities Lending Collateral 28.3% Daily Asset Fund Institutional, 0.13% (c) (d) (Cost $7,247,412) Cash Equivalents 3.3% Central Cash Management Fund, 0.09% (c) (Cost $833,806) % of Net Assets Value ($) Total Investment Portfolio (Cost $31,968,087) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $32,934,696.At August 31, 2011, net unrealized depreciation for all securities based on tax cost was $189,625.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,142,378 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,332,003. (a) All or a portion of these securities were on loan.The value of all securities loaned at August 31, 2011 amounted to $7,026,338, which is 27.5% of net assets. (b) Listed on the New York Stock Exchange. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt FTSE: Financial Times and the London Stock Exchange REIT: Real Estate Investment Trust At August 31, 2011 the DWS Climate Change Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Participatory Note Industrials 41.9 % Materials 18.0 % Utilities 9.4 % Consumer Discretionary 8.9 % Consumer Staples 8.7 % Information Technology 7.7 % Financials 2.8 % Energy 2.6 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
